 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSterling-Salem Corporation, a subsidiary of KatyIndustries, Inc. and United Steelworkers of Ameri-ca, AFLCIO. Case 8-CA-10808August 12, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHERUpon a charge filed on February 18, 1977, byUnited Steelworkers of America, AFL-CIO, hereincalled the Union, and duly served on Sterling-SalemCorporation, a subsidiary of Katy Industries, Inc.,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 8, issued a complaintand notice of hearing on March 30, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December 17,1976, following a Board election in Case 8-RC-10620 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' and that,commencing on or about January 4, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On April 14, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On April 25, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 2, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. On May 25, 1977, Respondent filed aresponse to Notice To Show Cause and brief insupport entitled "Employer's Opposition to Counselfor General Counsel's Motion for Summary Judg-ment."I Official notice is taken of the record in the representation proceeding,Case 8--RC-10620, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrrrosstems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968). Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5. 1969); Intertrpe Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);231 NLRB No. 59Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and opposition to the Motion forSummary Judgment, Respondent in substance deniesthe unit and the representative status of the Union onthe grounds of (1) the failure to find the electionbarred by a collective-bargaining contract; (2) theomission of the employee shop committee from theballot; (3) the exclusion of draftsmen from the uriit;and (4) the certification of the election resultswithout investigating Respondent's election objec-tion. In his Motion for Summary Judgment and briefin support, counsel for the General Counsel contendsthat the pleadings raise no issue of fact which requirea hearing or which were not previously presented toand decided by the Board. We agree.Review of the entire record in this proceeding,including that in Case 8-RC-10620, shows that at therepresentation case hearing Respondent contendedthat (1) a collective-bargaining agreement between itand the employee shop committee barred an election,and (2) draftsmen should be included in therequested production and maintenance unit. In hisDecision and Direction of Election issued November15, 1976, the Regional Director found that (1) theproffered agreement, embodied in a bulletin signedonly by Respondent's president and covering onlyeconomic matters, was not adequate to bar anelection under Appalachian Shale Products Co.,2 and(2) draftsmen should be excluded from the unit. Healso found the employee shop committee to be astatutory labor organization, but determined that itwould not be placed on the ballot because it had notintervened in the proceeding. Respondent filed arequest for review and brief in support, reiterating itsunit contention and seeking dismissal of the petitionon the grounds that (1) the bulletin merely updatedthe previous contract which was signed by the partiesand contained provisions in addition to economicmatters3and that together they constituted acontract bar to the election, and (2) the failure toplace the shop committee on the ballot was a denialof due process because the shop committee was notnotified of the hearing or advised of its right toFollett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968): Sec.9(d) of the NLRA, as amended.2 121 NLRB 1160(1958).3 Respondent attached to its request for review the onginal contractwhich was unavailable at the time of the hearing.336 STERLING-SALEM CORP.intervene. On December 8, 1976, the Board deniedRespondent's request as raising no substantial issueswarranting review.The election was held on December 10, 1976, andthe tally furnished on that date showed a majority forthe Union. In the absence of objections, the ActingRegional Director certified the Union on December17, 1976. By mailgram dated December 17, 1976,Respondent informed the Region that it was filing"exceptions" to the election on the ground that theshop committee had not been allowed a place on theballot. By letter dated December 20, 1976, the ActingRegional Director informed Respondent that itsobjection was untimely and rejected because itsmailgram had been received on December 20, 1976,and, in accordance with Section 102.69(a) of theBoard's Rules, the period for filing objections to theelection had elapsed on December 17, 1976. Respon-dent failed to file a request for Board review of theActing Regional Director's certification of the Unionand his rejection of Respondent's objection.In its opposition to the Motion for SummaryJudgment, Respondent for the first time asserts thatit filed a timely objection called "exceptions" bytelegram phoned to the Regional Director onDecember 17, 1976, and that it confirmed these"exceptions" by a Western Union mailgram datedDecember 17, 1976. As indicated above, the mail-gram was not received by the Regional Office untilDecember 20, 1976. None of the foregoing communi-cations constitute compliance with Section 102.69(a)of the Board's Rules and Regulations, Series 8, asamended, which requires that an original and threecopies of any objection be filed with the RegionalDirector within 5 days after the tally has beenfurnished. Assuming that the objection had beentimely and properly filed, Respondent is not nowentitled to Board consideration of the issues of thetimeliness of its objection and of the validity of thecertification, having had the opportunity for Boardconsideration of those issues and not having takenthe opportunity.4Furthermore, the substance ofRespondent's objection had been previously consid-ered by the Board since the issue of the failure toplace the shop committee on the ballot was raised inRespondent's request for review in the underlyingrepresentation case and was rejected by the Boardwhen review was denied. It thus appears that4 Cindy's Restaurants, Inc., 229 NLRB 41 (1977).' See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).I In its answer Respondent denies the requests and refusals to bargainand provide certain information. Attached to the Motion for SummaryJudgment as exhibits which contents Respondent does not controvert are:(l) A letter from Respondent to the Union dated January 3, 1977, statingthat it was seeking a court ruling on the certification and that it would serveno useful purpose to negotiate a contract with the appeal pending: (2) aletter from the Union to Respondent dated January 5, 1977, requestingRespondent is attempting to raise issues which were,or could have been, timely raised in the underlyingrepresentation proceeding and this it may not do.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceedingsAll issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.6s We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all timesmaterial herein, an Ohio corporation with an officeand place of business located in Salem, Ohio, theonly facility involved in this proceeding, where it isnow, and has been at all times material herein,engaged in the manufacture of boat trailers, septicsystems, and power transformers. Respondent annu-ally ships products valued in excess of $50,000 fromits place of business in Salem, Ohio, directly to pointslocated outside the State of Ohio.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.certain specific information relevant and necessary for collective bargain-ing; and (3) a reply from Respondent to the Union dated January 7, 1977,refusing to provide such information until a court decision was rendered.Since a specific request is not required where, as here, a demand forbargaining would have been futile, Richardson Chemical Company, AlliedKelite Products Division, 222 NLRB 5 (1976), and since, in any event, arequest for information is tantamount to a request for bargaining, Rod-RicCorporation, 171 NLRB 922 (1968), enfd. 428 F.2d 948 (C.A. 5, 1970), wefind the denials to be frivolous and the allegations regarding the variousrequests and refusals to be admitted to be true.337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees,including truckdrivers, shipping employees, andplant clerical employees at Respondent's Salem,Ohio, facility, but excluding all office clericalemployees, salesmen, draftsmen, and professionalemployees, guards and supervisors as defined inthe Act.2. The certificationOn December 10, 1976, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 8, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onDecember 17, 1976, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. Respondent's Refusal To BargainBy letter dated January 3, 1977, Respondent, by itsattorney, stated its intention to refuse to bargain withthe certified Union. By letter dated January 5, 1977,the Union requested certain specific informationwith respect to wages and fringe benefits relevantand necessary for collective bargaining from Respon-dent and by letter dated January 7, 1977, Respon-dent refused to provide such information.Accordingly, we find that the Respondent has,since January 4, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive bargaining representative of the employeesin the appropriate unit, and to provide informationrelevant and necessary for collective bargaining, andthat by such refusals Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement,and provide information relevant and necessary forcollective bargaining.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Sterling-Salem Corporation, a subsidiary ofKaty Industries, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. United Steelworkers of America, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All production and maintenance employees,including truckdrivers, shipping employees, andplant clerical employees at Respondent's Salem,Ohio, facility, but excluding all office clericalemployees, salesmen, draftsmen, and professionalemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes of338 STERLING-SALEM CORP.collective bargaining within the meaning of Section9(b) of the Act.4. Since December 17, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 3, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and to provideinformation relevant and necessary for collectivebargaining, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Sterling-Salem Corporation, a subsidiary of KatyIndustries, Inc., Salem, Ohio, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelworkersof America, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All production and maintenance employees,including truckdrivers, shipping employees, andplant clerical employees, at the Employer's Salem,Ohio, facility, but excluding all office clericalemployees, salesmen, draftsmen, and professionalemployees, guards and supervisors as defined inthe Act.(b) Refusing to provide the above-named labororganization, upon request, information relevant andnecessary to the purpose of collective bargaining.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement and provide the above-namedlabor organization, upon request, information rele-vant and necessary for collective bargaining.(b) Post at its Salem, Ohio, facility copies of theattached notice marked "Appendix." 7Copies of saidnotice, on forms provided by the Regional Directorfor Region 8, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedSteelworkers of America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT refuse to provide the above-named Union with information relevant andnecessary for the purpose of collective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees, including truckdrivers, shipping employ-ees, and plant clerical employees at Respon-dent's Salem, Ohio, facility, but excluding alloffice clerical employees, salesmen, drafts-men, and professional employees, guardsand supervisors as defined in the Act.STERLING-SALEMCORPORATION, ASUBSIDIARY OF KATYINDUSTRIES, INC.340